June 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  MUHAMMAD AMIR QURASHI, Appellant

NO. 14-12-00858-CV                          V.

                          ISMAT JABEEN, Appellee
                     ________________________________

       This cause, an appeal from the final decree of divorce, signed June 19, 2012,
was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Muhammad Amir Qurashi, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.